—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered October 22, 1997, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to kill could be reasonably inferred from his conduct, including his infliction of two deep stab wounds in the vicinity of vital organs causing life-threatening injuries (see, People v Suero, 235 AD2d 357, lv denied 89 NY2d 1101). Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.